Citation Nr: 0002666	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  95-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondary to service connected anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1944.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1997, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection for an anxiety disorder was granted by 
a rating decision of June 1949.  The veteran is currently 
rated as 50 percent disabled due to this condition.

3.  The veteran's hypertension was first noted November 1976.

4.  There is no competent medical evidence or opinion which 
attributes the veteran's recently diagnosed hypertension with 
his long-standing anxiety disorder.

5.  Private medical evidence has been presented which 
indicates that the veteran's service connected anxiety 
disorder aggravates his separately arising hypertension.


CONCLUSION OF LAW

The veteran's service connected anxiety aggravates his 
separately arising hypertension disorder and service 
connection is granted for the additional disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

A review of the veteran's service medical records, and 
records within one year of separation, is negative for a 
diagnosis of chronic hypertension, therefore, service 
connection on a direct basis is not appropriate.

Postservice medical records show a diagnosis of hypertension 
noted in November 1976.  Private medical records, from Dr. 
Collins, dated in February 1995, show that the veteran was 
being treated for anxiety and hypertension.  Dr. Collins 
stated that the veteran's anxiety disorder complicated the 
treatment of his hypertension.  In a statement dated in April 
1997, Dr. Collins stated that the veteran was under treatment 
for anxiety and hypertension and that his anxiety may 
aggravate his hypertension.  Dr. Patel, in a statement dated 
in November 1999, noted that the veteran was being treated by 
him for major depression, panic disorder and PTSD.  He went 
on to state that the veteran's PTSD symptoms can aggravate 
his hypertension.  It appears that this physician has 
inappropriately characterized the veteran's service connected 
anxiety disorder as PTSD, however, it is clear that his view 
of the relationship between the psychiatric disorder and the 
hypertension is similar to that of Dr. Collins.

None of the medical reports indicate that anxiety causes the 
veteran's hypertension.  That is, there is no competent 
evidence that the veteran's hypertension is proximately due 
to or the result of the service connected mental disorder.  
Nevertheless, the basic law providing compensation benefits 
may provide compensation for any additional industrial 
impairment of a nonservice-connected disability due to a 
service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 
1991).  See Allen v. Brown, 7 Vet. App. 439 (1995).

In Allen, the Court discussed its interpretation of the law 
in both Tobin v.  Derwinski, 2 Vet. App. 34 (1991), and 
Leopoldo v. Brown, 4 Vet. App. 216 (1993).  The Court opined 
that entitlement to service connection for aggravation of a 
non-service-connected condition by a service-connected 
condition and service connection on a secondary basis under 
38 C.F.R. § 3.310 "rests upon" or are "controlled by" the 
meaning of "disability" in 38 U.S.C. § 1110.  In this 
regard, the Court discussed two possible interpretations of 
"disability" which differ on the basis of whether the 
service-connected condition: (1) must cause another condition 
(under 38 U.S.C. § 1701(1)), or (2) must cause or aggravate 
another condition (under 38 U.S.C. Chapter 11, specifically, 
§ 1110).

The Court concluded that the interpretation announced in 
Tobin is the correct standard to be applied.  The Court held 
that the term "disability" as used in § 1110 refers to 
"impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

In conclusion the Board finds that, although the veteran's 
claim that his hypertension is related causally to his 
anxiety disorder is not supported by the objective medical 
evidence of record, the evidence does show that this disorder 
is aggravated by his anxiety.  The opinion of Dr. Collins 
notes that the veteran's anxiety makes it difficult to 
control his hypertension.  His anxiety tends to aggravate the 
hypertension which arose as a disorder independent of the 
service connected anxiety.  The Board concludes that case law 
on this subject supports the veteran's claim to service 
connection for any additional hypertension disability based 
on aggravation rather than causality.  


ORDER

Entitlement to service connection for any additional 
hypertension disability is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

